Citation Nr: 0212420	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  02-01 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability.

2. Entitlement to service connection for left carpal tunnel 
syndrome.

3.  Entitlement to a compensable rating for a right shoulder 
disability.

(An additional issue of entitlement to service connection for 
depression will be the subject of a later decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to March 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2001 RO rating decision that denied service 
connection for a left elbow disability and left carpal tunnel 
syndrome, and denied a compensable rating for a service-
connected right shoulder disability.  

The Board is undertaking additional development on an issue 
of entitlement to service connection for depression, pursuant 
to the authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice, the Board will 
prepare a separate decision addressing entitlement to service 
connection for depression. 


FINDINGS OF FACT

1.  Left elbow problems during service were acute and 
transitory and resolved without residual disability.  A 
current left elbow disability began after the veteran's 
active duty and was not caused by any incident of service.

2.  Left carpal tunnel syndrome began after the veteran's 
service and was not caused by any incident of service.

3.  The veteran's service-connected right shoulder disability 
limits motion of his right (major) arm to the shoulder level.


CONCLUSIONS OF LAW

1.  A left elbow disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001);  38 C.F.R. § 3.303 (2001).

2.  Left carpal tunnel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 1991 
& Supp. 2001);  38 C.F.R. § 3.303 (2001).

3.  The criteria for a 20 percent rating for the veteran's 
service-connected right shoulder disability have been met.  
38 U.S.C.A. § 1155 (West 1991 and Supp. 2001);  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from June 1979 
to March 1988.  His service medical records show that he was 
seen with left shoulder and elbow pain in December 1979 after 
falling down some stairs.  He was indicated to have full 
range of motion in all joints, and it was noted that there 
were no indications of a serious injury.  In June 1981 he was 
seen with a left elbow wound sustained in a motorcycle 
accident.  His wound was sutured, and no evidence of a 
fracture or dislocation was seen on X-rays.  He later 
reinjured this area shortly after removal of the sutures.  
The wound was partially reopened, and additional sutures were 
required.  Notes from July 1981 show the wound to be healing 
well, and there is no additional evidence of treatment for 
his left elbow in his service medical records.  Notes from 
November 1980, April 1983, and March 1986 show the veteran 
being seen for chronic right shoulder pain.  Some of the 
records suggest the problem dated from high school.  Various 
assessments were made for the right shoulder problem, 
including bursitis, tendinitis, and subacromial impingement 
syndrome.  There is no evidence of treatment in his service 
medical records for a left hand condition or left carpal 
tunnel syndrome.  His separation examination from February 
1988 showed normal upper extremities.  On an accompanying 
medical history form, the veteran reported recurrent problems 
with right shoulder swelling which had been assessed as 
bursitis.  The service medical records note the veteran is 
right-handed.

VA outpatient treatment records from August 1989 to October 
1989 show the veteran being seen with complaints of 
occasional numbness in his left hand for the past 6 months, 
as well as for chronic right shoulder pain for 9 years.  He 
was assessed with left carpal tunnel syndrome and right 
bicipital tendinitis.  

At a VA examination given in November 1989, the veteran 
indicated that he had right shoulder pain which began at the 
time of his physical training in boot camp.  X-rays of the 
right shoulder showed some widening of the acromioclavicular 
joint.  Following examination, the right shoulder diagnosis 
was bicipital tendinitis and rotator cuff impingement-type 
pain with a possible old acromioclavicular separation.   The 
veteran also reported that he had been told he had left 
carpal tunnel syndrome, and used splints which provided 
relief when this condition flared up.  Following examination, 
the impression was a history of symptoms consistent with left 
carpal tunnel syndrome, but no significant findings at the 
present time.   

In December 1990, the RO granted service connection and a 
noncompensable rating for a right shoulder disability (which 
the RO termed bursitis).

Private medical records from the Goins Rural Practice Center 
from July 1996 to November 1999 show the veteran being seen 
on several occasions with complaints involving pain in his 
left and right shoulders, and pain and numbness in his left 
hand.  There was a history of left shoulder rotator cuff 
repair in 1992.  As to the right shoulder, assessments 
included arthritis and tendinitis.

In September 1999, the veteran filed his claim for service 
connection for a left elbow disability and a compensable 
rating for his service-connected right shoulder disability.  
In October 1999, he filed his claim for service connection 
for left carpal tunnel syndrome.

At a VA examination in October 1999, the veteran stated that 
he had pain in his right shoulder, particularly when lifting, 
pulling, throwing, or trying to work above his head.  He 
indicated that he had not been advised to have surgery.  On 
physical examination, the right shoulder was normal to 
inspection.  He had normal forearm pronation and supination 
without pain.  He had normal flexion and extension of the 
elbow without pain.  Internal and external rotations to 90 
degrees were present.  He was able to easily abduct and 
forward elevate his right upper extremity from 0 to 90 
degrees without problems.  He was able to bring his right 
shoulder up an additional 30 degrees, but with complaints of 
pain.  When his right shoulder passed 90 degrees, there was 
an audible pop on several occasions.  The shoulder was not 
tender otherwise.  Review of his X-ray files showed that a 
June 1997 arthrogram and magnetic resonance imaging (MRI) 
scan revealed severe acromioclavicular disease with 
supraspinatus tendon impingement.  The examiner's impression 
was right shoulder with impingement syndrome verified by MRI 
scan and arthrogram.

In a letter dated in November 1999, Dr. Dale E. Goins stated 
that the veteran had been under his care since 1996.  He 
indicated that the veteran had chronic degenerative arthritis 
of his shoulders with recurrent rotary cuff tears, especially 
on the left side.  He also indicated that the veteran had 
chronic problems with carpal tunnel syndrome of the left 
wrist, which had been treated with non-steroidal anti-
inflammatory drugs, steroid injections, and a left wrist 
splint.

In a letter dated in October 2000, Dr. Goins repeated that he 
had treated the veteran on several occasions for carpal 
tunnel syndrome.  He stated that the veteran had reported 
that his carpal tunnel syndrome began while he was typing on 
a manual typewriter while he was in the Navy.  Dr. Goins 
indicated that the condition might eventually require 
surgical intervention.

Private medical records submitted from Dr. Jeffrey Dehaan 
from November 2000 show the veteran having problems with his 
left shoulder and elbow.  He had pain directly over the 
acromioclavicular joint and a palpable osteophyte off the 
distal clavicle.  He was also indicated to have tennis elbow.  
Dr. Dehaan indicated that both of these conditions were 
probably the result of having to use a cane and/or crutches 
to get around.  The veteran was to be scheduled for a distal 
clavicle excision, an arthroplasty, and a tennis elbow 
release.      

Private medical records from St. Michael Health Care Center 
show that the veteran underwent a left distal clavicle 
resectional arthroplasty, left shoulder acromioplasty, and 
left tennis elbow epicondylectomy with fasciotomy in November 
2000.

Medical records from Dr. Dehaan from December 2000 to March 
2001 show the veteran progressing well following his left 
shoulder surgery and left tennis elbow surgery. 

In a July 2001 decision, the RO denied the veteran's claims 
for service connection for a left elbow disability and left 
carpal tunnel syndrome, and denied a compensable rating for 
his service-connected right shoulder disability.

A letter dated in December 2001 from Mr. [redacted]
indicates that Mr. [redacted] served with the veteran aboard ship.  
Mr. [redacted] stated that he remembered an incident in which the 
veteran complained of pain in his arms, shoulder, and back 
following an incident in which the veteran was jerked 
violently while cleaning wire rope antennas aboard the ship.

In April 2002, the veteran testified at a Travel Board 
hearing.  He stated that he injured his elbow in 1982 or 1983 
aboard ship when he was pulled off a mast while doing 
preventive maintenance taking down wire rope antennas.  He 
indicated that upon going to the infirmary he was given 
medication and told he would have pain for a while.  He 
stated that his left elbow was not diagnosed until the 
previous year when a doctor told him he had tennis elbow.  He 
stated that the elbow limited his physical activities, and 
reported that he had had surgery to realign the tendon in the 
elbow in November 2000.  Regarding his right shoulder 
disability, he noted he was right-handed.  He reported that 
he could not lift his shoulder the way he used to, and was 
unable to do any heavy lifting or lift things over his head.  
He stated that playing ball with his kids or working in his 
garden aggravated his shoulder.  He testified that he had 
been told he needed surgery done on the shoulder because of 
an impingement, and that currently he was receiving cortisone 
shots for the shoulder.  Regarding his left carpal tunnel 
syndrome, he stated that he started getting numbness in his 
left hand in 1980 or 1981, and began to drop things.  He 
stated that he was given anti-inflammatory drugs and 
strengthening exercises, and was later told that his job 
requirement of typing on a teletype all day long was 
conducive to inflammation of the wrist, numbness in the 
fingers and hand, and weakness of the arms.  He indicated 
that he didn't learn what the problems was until after 
service.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his 
claims.  Relevant medical records have been obtained and a VA 
examination has been provided where warranted.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

1.  Service connection for a left elbow disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The veteran served on active duty from June 1979 to March 
1988.  His service medical records show that he complained of 
left elbow pain in December 1979 after falling down some 
stairs.  Examination revealed full range of motion in all 
joints, with no serious injury indicated.  In June 1981 he 
was treated for a wound to the left elbow following a 
motorcycle accident.  No evidence of fracture or dislocation 
was seen, and the veteran was indicated to be healing well 
following a re-suturing of the wound after it was reopened 
following the initial removal of the sutures.  There is no 
mention in the veteran's service medical records of any 
incident aboard ship in 1982 or 1983 involving a left elbow 
injury, and the remainder of the service medical records are 
negative for any left elbow condition.  His separation 
examination in February 1988 showed normal upper extremities.

Post-service medical records do not show any indication of a 
left elbow disability until November 2000, many years after 
service, when the veteran was treated for left tennis elbow.  
This condition was indicated as likely being the result of 
having to use a cane and/or crutches to move around.

The medical records as a whole show that the veteran's left 
elbow injuries early in service resolved without residuals.  
There is no credible evidence of continuity of symptoms from 
the time that service ended until left tennis elbow was first 
documented long after service.  38 C.F.R. § 3.303(b).  There 
is no competent medical evidence to link the current left 
elbow disability with service.  The weight of the credible 
evidence demonstrates that the current left elbow disability 
began after service and was not caused by any incident of 
service.  

The Board concludes that a chronic left elbow disability was 
not incurred in or aggravated by service.  As the 
preponderence of the evidence is against the claim for 
service connection for a left elbow disability, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

2. Service connection for left carpal tunnel syndrome

The veteran's service medical records do not show any left 
hand/forearm disorder including left carpal tunnel syndrome.  
His separation examination in February 1988 showed normal 
upper extremities.  He was released from active duty in March 
1988.  Post-service medical records show complaints of pain 
and numbness in the left hand in August 1989, with a history 
of symptoms for the past 6 months, which would place onset 
after service.  There was an assessment of left carpal tunnel 
syndrome.  There is no competent medical evidence which links 
the post-service left carpal tunnel syndrome with his period 
of service.  The veteran has asserted that his left carpal 
tunnel syndrome began during his military service from 
typing; however, the veteran is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

The weight of the credible evidence demonstrates that left 
carpal tunnel syndrome began after service and was not caused 
by any incident of service.  The Board concludes that left 
carpal tunnel syndrome was not incurred in or aggravated by 
service.  As the preponderence of the evidence is against the 
claim for service connection for left carpal tunnel syndrome, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

3. Increased rating for right shoulder disability

The veteran claims an increased (compensable) rating for his 
service-connected right shoulder disability.  

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The RO has described the service-connected right shoulder 
disability as bursitis.  However, a review of the historical 
medical records from during service and from after service 
(including VA examinations shortly after service and the 
latest VA examination) indicates that the service-connected 
right shoulder disability includes more than just bursitis, 
and encompasses other medical assessments including 
impingement syndrome, tendinitis, and possible 
acromioclavicular arthritis.  In any event, the service-
connected right shoulder disability, however precisely 
diagnosed at present, is best rated based on limitation of 
motion of the right shoulder (which involves the veteran's 
major upper extremity).

When there is limitation of motion of the major arm to the 
shoulder level, a 20 percent rating is assigned; and when 
there is limitation of motion of the major arm to a point 
midway between the side and shoulder level, a 30 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
When the requirements of a compensable rating under this code 
are not met, a 0 percent rating is assigned.  38 C.F.R. 
§ 4.31.

Medical records in recent years show some limitation of 
motion of the right shoulder.  Normal shoulder elevation and 
abduction are from 0 to 180 degrees.  38 C.F.R. § 4.71, Plate 
I.  At the 1999 VA examination, the veteran could elevate and 
abduct the right arm to 90 degrees without pain; that is, to 
the shoulder level.  He could raise the right arm an 
additional 30 degrees, but within this additional range he 
had pain and a popping sensation.  Considering the effects of 
pain on use of the right shoulder, the Board finds that the 
service-connected right shoulder disability effectively 
limits motion of the right arm to the shoulder level.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 
(1995).  This supports a 20 percent rating for the right 
shoulder disability under Code 5201.  Clearly the disability 
is not so severe as to warrant an even higher rating under 
this code.

In sum, an increased 20 percent rating for the right shoulder 
disability is granted.  The benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), has been considered in making this 
decision.


ORDER

Service connection for a left elbow disability is denied.

Service connection for left carpal tunnel syndrome is denied.

An increased rating, to 20 percent, for a right shoulder 
disability is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

